Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Bernard Jones appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for summary judgment and granting summary judgment in favor of all defendants on his federal civil claims and dismissing his state law claims under 28 U.S.C. § 1367(c)(3) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Luthi, 586 F.Supp.2d 595 (2008). We deny Jones’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.